             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 1 of 19




 1   Arthur J. Liederman (Bar No. 1184167)
 2   (Admitted Pro Hac Vice)
     aliederman@morrisonmahoney.com
 3
     Nicole M. Battisti (Bar No. 4961413)
 4   (Admitted Pro Hac Vice)
     nbattisti@morrisonmahoney.com
 5
     MORRISON MAHONEY LLP
 6   120 Broadway, Suite 1010
 7   New York, NY 10271
     Telephone: (212) 825-1212
 8
     Facsimile: (212) 825-1313
 9
   Jeffrey S. Hunter, Esq. (Bar No. 024426)
10
   JHunter@rcdmlaw.com
11 RENAUD, COOK, DRURY, MESAROS, PA

12 One North Central, Ste. 900
   Phoenix, AZ 85004-4117
13
   Tel: (602) 307-9900
14
     Attorneys for Defendant
15
     Constellation Pharmaceuticals, Inc.
16

17                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
18

19    IRIS SPEDALE and DANIEL SPEDALE,                      DOCKET NO.: 2:17-CV-00109
      husband and wife,
20                                                          DEFENDANT’S RESPONSE
                                    Plaintiffs,             TO PLAINTIFFS’
21               v.                                         STATEMENT OF
                                                            ADDITIONAL FACTS [DKT
22     CONSTELLATION PHARMACEUTICALS,                       64]
       INC.,
23
                                    Defendant.
24

25
            1.        Admitted. By way of a further response, the Plaintiffs’ medical records
26
     speaks for itself, and any mischaracterizations of same are denied.
27

28
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 2 of 19




 1          2.     Objection to Plaintiffs’ characterization of Mrs. Spedale being in “relatively
 2
     good health” and allow the medical records to speak for itself and any mischaracterization
 3
     of same are denied.
 4

 5          3.     Admitted. By way of a further response, the Plaintiffs’ medical records

 6   speaks for itself, and any mischaracterizations of same are denied.
 7
            4.     Admitted. By way of a further response, the Plaintiffs’ medical records
 8
     speaks for itself, and any mischaracterizations of same are denied.
 9

10          5.     Admitted. By way of further response, the document cited speaks for itself,

11   and any mischaracterizations of same are denied.
12
            6.     Admitted. By way of further response, the document cited speaks for itself,
13
     and any mischaracterizations of same are denied.
14

15          7.     Admitted. By way of further response, the document cited speaks for itself,

16   and any mischaracterizations of same are denied.
17
            8.     Admitted. By way of further response, the document cited speaks for itself,
18
     and any mischaracterizations of same are denied.
19

20          9.     Admitted. By way of further response, the document cited speaks for itself,

21   and any mischaracterizations of same are denied.
22
            10.    Admitted. By way of further response, the document cited speaks for itself,
23
     and any mischaracterizations of same are denied.
24

25          11.    Admitted. By way of further response, the document cited speaks for itself,

26   and any mischaracterizations of same are denied.
27

28
                                                  2
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 3 of 19




 1          12.    Denied in part as the records from October 13, 2009 by Dr. Fonseca do not
 2
     indicate that the Plaintiff was prescribed olanzapine, but otherwise, admitted. By way of a
 3
     further response, the Plaintiffs’ medical records speaks for itself, and any
 4

 5   mischaracterizations of same are denied.

 6          13.    Admitted. By way of further response, the document cited speaks for itself,
 7
     and any mischaracterizations of same are denied.
 8
            14.    Objection to plaintiffs’ characterization of Mrs. Spedale’s “two brief returns
 9

10   of the cancer” and allow the medical records to speak for itself and any mischaracterization

11   of same are denied.
12
            15.    Objection to plaintiffs’ characterization of the phrase “with limited if any
13
     actual debilitating symptoms” and allow the medical records to speak for itself and any
14

15   mischaracterization of same are denied.

16          16.    Objection to plaintiffs’ characterization of Mrs. Spedale “still feeling quite
17
     good” and allow the medical records to speak for itself and any mischaracterization of same
18
     are denied.
19

20          17.    Admitted. By way of further response, the document cited speaks for itself,

21   and any mischaracterizations of same are denied.
22
            18.    Admitted. By way of further response, the document cited speaks for itself,
23
     and any mischaracterizations of same are denied.
24

25

26

27

28
                                                  3
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 4 of 19




 1          19.    Objection to Plaintiffs’ characterization that Constellation “controlled” the
 2
     clinical trial and allow the cited documents to speak for itself and any mischaracterization
 3
     of same are denied.
 4

 5          20.    Admitted. By way of further response, the document cited speaks for itself,

 6   and any mischaracterizations of same are denied.
 7
            21.    Objection to Plaintiffs’ characterization of “its best hope for financial
 8
     success” and allow the testimony to speak for itself and any mischaracterization of same
 9

10   are denied.

11          22.    Admitted. By way of further response, the document cited speaks for itself,
12
     and any mischaracterizations of same are denied.
13
            23.    Admitted. By way of further response, the document cited speaks for itself,
14

15   and any mischaracterizations of same are denied.

16          24.    Objection to Plaintiffs characterizations of the rats and dogs experiencing
17
     “neurotoxic events” and allow the preclinical data to speak for itself.                Any
18
     mischaracterization of same is denied.
19

20          25.    Admitted. By way of further response, the document cited speaks for itself,

21   and any mischaracterizations of same are denied.
22
            26.    Objection to Plaintiffs’ characterization of the statement and allow the cited
23
     documents to speak for itself and any mischaracterization of same are denied.
24

25          27.    Denied. Dr. Michael R. Cooper testified that he did not draft the informed

26   consent but provided a template to the study site (Mayo Clinic) for their revisions pursuant
27

28
                                                  4
              Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 5 of 19




 1   to their local practices Moreover, Dr. Cooper further testified that he participated in writing
 2
     the protocol and was the principal author but did not testify that he was the only author.
 3
     (See Plaintiffs’ SOAF Exhibit 3 at 59:2-14; 23:12-16.)
 4

 5          28.    Admitted. By way of further response, the document cited speaks for itself,

 6   and any mischaracterizations of same are denied.
 7
            29.    Admitted. By way of further response, the document cited speaks for itself,
 8
     and any mischaracterizations of same are denied.
 9

10          30.    Objection to Plaintiffs’ characterization of the statement and allow the cited

11   documents to speak for itself and any mischaracterization of same are denied.
12
            31.    Admitted in part, but defendant’s would like to address the fact that this
13
     language is included three separate times within the Clinical Trial Protocol. (See
14

15   Constellation’s SOF Exhibit AA, pgs. 4, 29, 33.)

16          32.    Objection to Plaintiffs’ characterization of the statement and allow the
17
     medical records to speak for itself and any mischaracterization of same are denied.
18
            33.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
19

20   56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’

21   Memorandum in Opposition. Defendants will allow the testimony and documents cited to
22
     speak for itself and any mischaracterization of same is denied.
23
            34.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
24

25   56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’

26

27

28
                                                   5
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 6 of 19




 1   Memorandum in Opposition. Defendants will allow the testimony and documents cited to
 2
     speak for itself and any mischaracterization of same is denied.
 3
            35.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
 4

 5   56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’

 6   Memorandum in Opposition. Defendants will allow the testimony and documents cited to
 7
     speak for itself and any mischaracterization of same is denied.
 8
            36.    Admitted. By way of further response, the document cited speaks for itself,
 9

10   and any mischaracterizations of same are denied.

11          37.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
12
     56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’
13
     Memorandum in Opposition. Defendants will allow the testimony and documents cited to
14

15   speak for itself and any mischaracterization of same is denied.

16          38.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
17
     56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’
18
     Memorandum in Opposition. Defendants will allow the testimony and documents cited to
19

20   speak for itself and any mischaracterization of same is denied.

21          39.    Denied. Plaintiffs’ object to the characterization of the statements and allow
22
     the cited documents to speak for itself and any mischaracterization of same are denied. It
23
     should be noted that Ms. Spedale was not the first human subject enrolled in the trial and
24

25   she was started at 150mg twice a day. (See, Constellation’s SOF, Exhibit U.)

26

27

28
                                                  6
              Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 7 of 19




 1          40.    Denied. The protocol was not exclusive drafted by Dr. Cooper. He testified
 2
     that he participated in writing it and was the principal author but did not testify that he was
 3
     the only author. (See Plaintiffs’ Exhibit 3, 23:12-16.)
 4

 5          41.    Admitted. By way of further response, the document cited speaks for itself,

 6   and any mischaracterizations of same are denied.
 7
            42.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
 8
     56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’
 9

10   Memorandum in Opposition. This statement constitutes a legal conclusion to which no

11   response is required. Defendants will allow the testimony and documents cited to speak
12
     for itself and any mischaracterization of same is denied.
13
            43.    Admitted. By way of further response, the document cited speaks for itself,
14

15   and any mischaracterizations of same are denied.

16          44.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
17
     56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’
18
     Memorandum in Opposition. This statement constitutes a legal conclusion to which no
19

20   response is required. Defendants will allow the testimony and documents cited to speak

21   for itself and any mischaracterization of same is denied.
22
            45.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
23
     56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’
24

25   Memorandum in Opposition. This statement constitutes a legal conclusion to which no

26

27

28
                                                   7
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 8 of 19




 1   response is required. Defendants will allow the testimony and documents cited to speak
 2
     for itself and any mischaracterization of same is denied.
 3
            46.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
 4

 5   56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’

 6   Memorandum in Opposition. This statement constitutes a legal conclusion to which no
 7
     response is required. Defendants will allow the testimony and documents cited to speak
 8
     for itself and any mischaracterization of same is denied.
 9

10          47.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.

11   56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’
12
     Memorandum in Opposition. This statement constitutes a legal conclusion to which no
13
     response is required. Defendants will allow the testimony and documents cited to speak
14

15   for itself and any mischaracterization of same is denied.

16          48.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
17
     56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’
18
     Memorandum in Opposition. This statement constitutes a legal conclusion to which no
19

20   response is required. Defendants will allow the testimony and documents cited to speak

21   for itself and any mischaracterization of same is denied.
22
            49.    Admitted. By way of further response, the document cited speaks for itself,
23
     and any mischaracterizations of same are denied.
24

25          50.    Admitted. By way of further response, the document cited speaks for itself,

26   and any mischaracterizations of same are denied.
27

28
                                                  8
              Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 9 of 19




 1          51.    Admitted. By way of further response, the document cited speaks for itself,
 2
     and any mischaracterizations of same are denied.
 3
            52.    Objection to plaintiffs’ characterization of “the compound tested was known
 4

 5   to cross into the bloodstream and was found to reduce molecular activity in the brain.” By

 6   way of further response, the document cited speaks for itself, and any mischaracterizations
 7
     of same are denied.
 8
            Mrs. Spedale’s Participation in the Trial
 9

10          53.    Objection to Plaintiffs characterization of the statement but admit that Mrs.

11   Spedale agreed to participate in the clinical trial.
12
            54.    Admitted. By way of further response, the document cited speaks for itself,
13
     and any mischaracterizations of same are denied.
14

15          55.    Admitted. By way of further response, the document cited speaks for itself,

16   and any mischaracterizations of same are denied.
17
            56.    Admitted. By way of further response, the document cited speaks for itself,
18
     and any mischaracterizations of same are denied.
19

20          57.    Admitted in part, but it should be noted that it is Ms. Spedale’s testimony

21   that she never read the informed consent, was never told about anything in the informed
22
     consent, and signed the informed consent relying on Dr. Fonseca’s medical expertise. (See
23
     Constellation’s SOF, ¶ 35).
24

25          58.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.

26   56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’
27

28
                                                    9
               Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 10 of 19




 1   Memorandum in Opposition. This statement constitutes a legal conclusion to which no
 2
     response is required. Defendants will allow the testimony and documents cited to speak
 3
     for itself and any mischaracterization of same is denied.
 4

 5          59.    Denied.    Plaintiffs mischaracterize the testimony of Mr. Spedale and

 6   defendants will allow the testimony to speak for itself.
 7
            60.    Objection to plaintiffs’ characterization of the statement and allow plaintiff’s
 8
     medical records to speak for itself. To extent there are any mischaracterizations of same,
 9

10   they are denied.

11          61.    Admitted. By way of further response, the document cited speaks for itself,
12
     and any mischaracterizations of same are denied.
13
            62.    Admitted. By way of further response, the document cited speaks for itself,
14

15   and any mischaracterizations of same are denied.

16          63.    Admitted. By way of further response, the document cited speaks for itself,
17
     and any mischaracterizations of same are denied.
18
            64.    Objection to Plaintiffs’ characterization of “devastating downwards spiral”
19

20   and allow the medical records to speak for itself and any mischaracterization of same are

21   denied.
22
            65.    Admitted. By way of further response, the document cited speaks for itself,
23
     and any mischaracterizations of same are denied.
24

25

26

27

28
                                                  10
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 11 of 19




 1          66.    Objection to plaintiffs’ characterization of the statement and allow plaintiff’s
 2
     medical records to speak for itself. To extent there are any mischaracterizations of same,
 3
     they are denied.
 4

 5          67.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.

 6   56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’
 7
     Memorandum in Opposition. This statement constitutes a legal conclusion to which no
 8
     response is required. Defendants will allow the testimony and documents cited to speak
 9

10   for itself and any mischaracterization of same is denied.

11          68.    Denied. Mrs. Spedale was on a 14 day regimen which started on December
12
     10, 2015 and would have stopped on December 24, 2015, not January 4, 2016. Admit that
13
     Mr. Singh advised Dr. Cooper that Mrs. Spedale “has developed significant mania over the
14

15   past week”. To extent there are any mischaracterizations of same, they are denied.

16          69.    Admitted. By way of further response, the document cited speaks for itself,
17
     and any mischaracterizations of same are denied.
18
            70.    Admitted. By way of further response, the document cited speaks for itself,
19

20   and any mischaracterizations of same are denied.

21          71.    Admitted. By way of further response, the document cited speaks for itself,
22
     and any mischaracterizations of same are denied.
23
            72.    Admitted. By way of further response, the document cited speaks for itself,
24

25   and any mischaracterizations of same are denied.

26

27

28
                                                  11
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 12 of 19




 1          73.    This statement constitutes an expert opinion to which no response is required.
 2
     Defendant’s allow the expert report to speak for itself.
 3
            74.    Objection. This statement is inadmissible as it fails to conform to L.R.Civ.
 4

 5   56.1(a) in that it asserts legal arguments which should be reserved for Plaintiffs’

 6   Memorandum in Opposition. This statement constitutes a legal conclusion to which no
 7
     response is required. Defendants will allow the testimony and documents cited to speak
 8
     for itself and any mischaracterization of same is denied.
 9

10          75.    Admitted. By way of further response, the document cited speaks for itself,

11   and any mischaracterizations of same are denied.
12
            76.    Admitted. By way of further response, the document cited speaks for itself,
13
     and any mischaracterizations of same are denied.
14

15          77.    This statement constitutes a legal argument and conclusion to which no

16   response is required. Defendants will allow the testimony and documents cited to speak
17
     for itself and any mischaracterization of same is denied.
18
            78.    Admitted. By way of further response, the document cited speaks for itself,
19

20   and any mischaracterizations of same are denied.

21          79.    Admitted. By way of further response, the document cited speaks for itself,
22
     and any mischaracterizations of same are denied.
23
            80.    Admitted. By way of further response, the document cited speaks for itself,
24

25   and any mischaracterizations of same are denied.

26

27

28
                                                  12
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 13 of 19




 1         81.     Objection to plaintiffs’ characterization of the statement and allow the
 2
     documents to speak for itself. To extent there are any mischaracterizations of same, they
 3
     are denied.
 4

 5         James P. Sutton, M.D’s Opinions

 6         82.     Admitted. By way of further response, the document cited speaks for itself,
 7
     and any mischaracterizations of same are denied.
 8
           83.     Admitted. By way of further response, the document cited speaks for itself,
 9

10   and any mischaracterizations of same are denied.

11         84.     Admitted. By way of further response, the document cited speaks for itself,
12
     and any mischaracterizations of same are denied.
13
           85.     Admitted. By way of further response, the document cited speaks for itself,
14

15   and any mischaracterizations of same are denied.

16         86.     Admitted. By way of further response, the document cited speaks for itself,
17
     and any mischaracterizations of same are denied.
18
           87.     Admitted. By way of further response, the document cited speaks for itself,
19

20   and any mischaracterizations of same are denied.

21         88.     Admitted. By way of further response, the document cited speaks for itself,
22
     and any mischaracterizations of same are denied.
23
           89.     Admitted. By way of further response, the document cited speaks for itself,
24

25   and any mischaracterizations of same are denied.

26

27

28
                                                13
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 14 of 19




 1          90.    Admitted. By way of further response, the document cited speaks for itself,
 2
     and any mischaracterizations of same are denied.
 3
            91.    Admitted. By way of further response, the document cited speaks for itself,
 4

 5   and any mischaracterizations of same are denied.

 6          92.    Denied. Dr. Sutton testified that he has never participated in “pre-clinical
 7
     phases or been a consultant in pre-clinical phases for drugs”. See Constellation SOF
 8
     Exhibit Z, 22:4-6.
 9

10          93.    Admitted. By way of further response, the document cited speaks for itself,

11   and any mischaracterizations of same are denied.
12
            94.    Admitted. By way of further response, the document cited speaks for itself,
13
     and any mischaracterizations of same are denied.
14

15          95.    This statement constitutes a legal conclusion to which no response is

16   required. To the extent a response is required, admitted.
17
            96.    This statement constitutes a legal conclusion to which no response is
18
     required. To the extent a response is required, admitted.
19

20          97.    Objection. Defendant’s object to Dr. Sutton’s declaration as it is an improper

21   attempt by plaintiffs to supplement his expert report over four months after plaintiffs were
22
     to provide a “full and complete expert disclosure pursuant to Rule 26(a)(2)(A)-(C),” and
23
     almost two months after the close of all discovery. (See Rule 16 Scheduling Order, Dkt
24

25   52). Plaintiffs have not requested an extension of either fact or expert discovery, or served

26   any supplemental expert disclosure by the rebuttal expert disclosure deadline of September
27

28
                                                  14
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 15 of 19




 1   17, 2018. Notwithstanding, Sutton’s assertion that he is submitting it “in order to address
 2
     Constellation’s inaccurate contentions regarding my expert opinions” (¶ 3), his declaration
 3
     goes way beyond that purpose by substantively offering new opinions not contained in his
 4

 5   expert report, and by citing to new publications for the first time. Submission of new expert

 6   opinions is a complete violation of the Court’s Order and federal rules, and is extremely
 7
     prejudicial to Constellation by its inability to have their experts rebut new opinions or
 8
     depose Sutton on his new theories. Sutton’s declaration is subject to a more in depth
 9

10   objection in defendant’s reply memoranda to plaintiffs’ opposition to defendant’s motion

11   to summary judgment and to plaintiffs’ opposition to defendant’s motion to exclude
12
     opinions of plaintiffs’ expert James P. Sutton, M.D.
13
            98.    Objection. Defendant’s object to Dr. Sutton’s declaration as it is an improper
14

15   attempt by plaintiffs to supplement his expert report over four months after plaintiffs were

16   to provide a “full and complete expert disclosure pursuant to Rule 26(a)(2)(A)-(C),” and
17
     almost two months after the close of all discovery. (See Rule 16 Scheduling Order, Dkt
18
     52). Plaintiffs have not requested an extension of either fact or expert discovery, or served
19

20   any supplemental expert disclosure by the rebuttal expert disclosure deadline of September

21   17, 2018. Notwithstanding, Sutton’s assertion that he is submitting it “in order to address
22
     Constellation’s inaccurate contentions regarding my expert opinions” (¶ 3), his declaration
23
     goes way beyond that purpose by substantively offering new opinions not contained in his
24

25   expert report, and by citing to new publications for the first time. Submission of new expert

26   opinions is a complete violation of the Court’s Order and federal rules, and is extremely
27

28
                                                  15
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 16 of 19




 1   prejudicial to Constellation by its inability to have their experts rebut new opinions or
 2
     depose Sutton on his new theories. Sutton’s declaration is subject to a more in depth
 3
     objection in defendant’s reply memoranda to plaintiffs’ opposition to defendant’s motion
 4

 5   to summary judgment and to plaintiffs’ opposition to defendant’s motion to exclude

 6   opinions of plaintiffs’ expert James P. Sutton, M.D.
 7
           99.     Admitted. By way of further response, the document cited speaks for itself,
 8
     and any mischaracterizations of same are denied.
 9

10         100.    Admitted. By way of further response, the document cited speaks for itself,

11   and any mischaracterizations of same are denied.
12
           101.    Admitted. By way of further response, the document cited speaks for itself,
13
     and any mischaracterizations of same are denied.
14

15         102.    Admitted. By way of further response, the document cited speaks for itself,

16   and any mischaracterizations of same are denied.
17
           103.    Objection to plaintiffs’ characterization of the statement and allow the
18
     documents to speak for itself. To extent there are any mischaracterizations of same, they
19

20   are denied.

21         104.    Admitted. By way of further response, the document cited speaks for itself,
22
     and any mischaracterizations of same are denied.
23
           105.    Denied. Dr. Sutton testified that, “I don’t have an opinion on the studies that
24

25   were done”. See Constellation’s SOF, Exhibit 2, 82:1.

26

27

28
                                                  16
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 17 of 19




 1         106.    Admitted. By way of further response, the document cited speaks for itself,
 2
     and any mischaracterizations of same are denied.
 3
           107.    Admitted. By way of further response, the document cited speaks for itself,
 4

 5   and any mischaracterizations of same are denied.

 6         108.    Admitted. By way of further response, the document cited speaks for itself,
 7
     and any mischaracterizations of same are denied.
 8
           109.    Admitted. By way of further response, the document cited speaks for itself,
 9

10   and any mischaracterizations of same are denied.

11         110.    Objection to plaintiffs’ characterization of the testimony and allow the
12
     testimony to speak for itself. To extent there are any mischaracterizations of same, they
13
     are denied.
14

15         111.    Admitted. By way of further response, the document cited speaks for itself,

16   and any mischaracterizations of same are denied.
17
           112.    Admitted. By way of further response, the document cited speaks for itself,
18
     and any mischaracterizations of same are denied.
19

20         113.    Admitted. By way of further response, the document cited speaks for itself,

21   and any mischaracterizations of same are denied.
22
           114.    Admitted. By way of further response, the document cited speaks for itself,
23
     and any mischaracterizations of same are denied.
24

25         115.    This statement constitutes legal conclusions to which no response is required.

26   To the extent a response is required, denied.       The investigating brochure identified
27

28
                                                 17
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 18 of 19




 1   numerous other study participants that were given higher doses of the drug than what Mrs.
 2
     Spedale was given. See Constellation SOF, Exhibit J and U.
 3
            116.   This statement constitutes legal conclusions to which no response is required.
 4

 5   To the extent a response is required, admitted, but allow Dr. Sutton’s expert report and

 6   testimony to speak for itself.
 7

 8
                                               /s/ Arthur J. Liederman (Bar No.1184167)
 9                                             (Admitted Pro Hac Vice)
10                                             aliederman@morrisonmahoney.com
                                               /s/ Nicole M. Battisti (Bar No. 4961413)
11                                             (Admitted Pro Hac Vice)
12                                             nbattisti@morrisonmahoney.com
                                               MORRISON MAHONEY LLP
13
                                               120 Broadway, Suite 1010
14                                             New York, NY 10271
15                                             Telephone: (212) 825-1212
                                               Facsimile: (212) 825-1313
16

17                                             /s/ Jeffrey S. Hunter (Bar No. 024426)
                                               JHunter@rcdmlaw.com
18
                                               RENAUD, COOK, DRURY, MESAROS, PA
19                                             One North Central, Ste. 900
20                                             Phoenix, AZ 85004-4117
                                               Tel: (602) 307-9900
21

22                                             Attorneys for Defendant Constellation
                                               Pharmaceuticals, Inc
23

24

25

26

27

28
                                                 18
             Case 2:17-cv-00109-JJT Document 70 Filed 01/09/19 Page 19 of 19




 1                               CERTIFICATE OF SERVICE
 2
           I hereby certify on this 9th day of January, 2019, I electronically transmitted the
 3

 4   attached document to the Clerk’s Office using the CM/ECF system for filing and

 5   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 6

 7                                       Alan Milstein
                       Sherman, Silverstein, Kohl, Rose & Podolsky, P.A.
 8
                                  308 Harper Drive, Suite 200
 9                                  Moorestown, NJ 08057
10                           AMilstein@shermansilverstein.com
                                     Attorney for Plaintiff
11

12

13
                                              ________/s/ Nicole M. Battisti______________
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                19
